department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-2296-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district attn from lon b smith acting associate chief_counsel fip subject mark-to-market accounting this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year year date dollar_figurea dollar_figureb dollar_figurec dollar_figured e f g dollar_figure dollar_figure dollar_figure dollar_figure tl-n-2296-00 h issue sec_1 whether taxpayer is a dealer_in_securities and must therefore mark-to- market all or a portion of its home equity loan portfolio pursuant to sec_475 if so whether taxpayer is entitled to the spread of any sec_481 adjustment that results from marking to market its home equity loan portfolio conclusion sec_1 the determination of whether a taxpayer is a dealer_in_securities must be made on an entity-by-entity basis your submission however generally discusses the activities of taxpayer’s corporate family as a whole accordingly we have set forth infra some facts that need to be clarified in order for us to determine whether taxpayer and its subsidiaries are dealers in securities or are eligible for any of the exceptions to the mark-to-market requirements if taxpayer is required to mark-to-market its securities whether taxpayer is entitled to spread any resulting adjustment will depend upon whether the change_of method is voluntary or involuntary it is not clear whether the change_of method at issue in this case is voluntary or involuntary a taxpayer voluntarily requesting a change_of method while under examination may use a four-year spread period if it meets certain exceptions set forth in revproc_97_27 1997_1_cb_680 if the service initiates the change in method the entire resulting adjustment is generally taken into account for the taxable_year in which the change occurred although the service may agree to spread the adjustment over several years facts the taxable years in issue are year sec_2 through date year taxpayer is the parent of a controlled_group of subsidiaries both foreign and domestic taxpayer and its subsidiaries are primarily engaged in the business of originating and acquiring consumer loans including home equity loans tl-n-2296-00 during year sec_2 through taxpayer securitized a portion of its home equity loan portfolio into real_estate mortgage investment conduits remics see sec_860d defining the term remic specifically taxpayer contributed to remic securitization trusts variable rate home equity lines of credit heloc that had a loan balance above a certain threshold_amount in exchange taxpayer received from the trust regular and residual trust interests taxpayer sold the regular interests to third parties and retained the residual interests taxpayer agreed to service the loans that it transferred to the remics and received a fee taxpayer entered into no more than two remic transactions during each of the years in issue the total yearly amounts of the helocs that taxpayer and its subsidiaries securitized are as follows year year year year year amount dollar_figurea dollar_figureb dollar_figurec dollar_figured these amounts represent between e and f of taxpayer’s and its subsidiaries’ total heloc portfolio during each of year sec_2 through and between g and h of taxpayer’s and its subsidiaries’ entire domestically-originated loan portfolio during each of year sec_2 through taxpayer on its books_and_records has identified its entire loan portfolio including the helocs as held for investment exam argues that taxpayer in transferring the helocs to the remics sold securities to customers in the ordinary course of its trade_or_business accordingly exam has concluded that taxpayer must mark-to-market all or a portion of its heloc portfolio pursuant to sec_475 law and analysi sec_1 whether taxpayer is a dealer_in_securities and must therefore mark-to- market all or a portion of its home equity loan portfolio in accordance with sec_475 sec_475 generally requires a dealer_in_securities to account for its securities on a mark-to-market method_of_accounting sec_475 sec_475 and b defines a dealer_in_securities as a taxpayer who either a regularly purchases securities from or sells securities to customers in the ordinary course of its trade or taxpayer did not securitize any of its home equity loans during year tl-n-2296-00 business or b regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business the term security includes a note bond debenture or other evidence_of_indebtedness sec_475 sec_1_475_c_-1 provides that the term dealer_in_securities includes a taxpayer that in the ordinary course of the taxpayer’s trade_or_business regularly holds itself out as being willing and able to enter into either side of a transaction described in sec_475 although not expressly stated in sec_475 the legislative_history reflects that dealer status is determined on an entity-by-entity basis see h_r rep no 103d cong 1st sess ndollar_figure explaining that contracts between dealers and related parties are treated as contracts between unrelated parties sec_1_475_c_-1 exempts from dealer status a taxpayer that regularly purchases securities from customers in the ordinary course of a trade_or_business including regularly making loans to customers but engages in no more than negligible sales of the securities so acquired sec_1_475_c_-1 provides that a taxpayer engages in negligible sales of debt instruments if during the taxable_year a it sells all or part of fewer than debt instruments or b the total adjusted_basis of the debt instruments that the taxpayer sells is less than percent of the total basis immediately after acquisition of the debt instruments that it acquires in that year with respect to taxpayers that qualify as dealers in securities sec_475 b and c provides that the mark-to-market requirements set forth in sec_475 do not apply to a any security held for investment b a note bond debenture or other evidence_of_indebtedness that is acquired or originated by the taxpayer and which is not held_for_sale and c any security that is a hedge of an item that is not subject_to the mark-to-market rules under sec_475 however a dealer is not eligible to exempt a security from mark-to-market treatment pursuant to subparagraphs a b or c of sec_475 unless the dealer before the close of the day on which the security was acquired originated or entered into or such other time as the secretary may by regulations prescribe clearly identifies the security in the dealer’s records as being described in such subparagraph taxpayer has raised several arguments in support of its position that it is not required to mark-to-market its home equity loan portfolio particularly taxpayer argues that the remic is not taxpayer’s customer and thus taxpayer is not a dealer subject_to the mark-to-market requirement because it does not hold any portion of its home equity loan portfolio for sale to customers it is not a dealer because it does not sell any portion of its home equity loan portfolio to remics and since securitization transactions are capital_transactions conducted for corporate funding purposes tax policy fairness principles should preclude taxpayer from being subject_to sec_475 solely because it raised capital by using tl-n-2296-00 a remic in lieu of other transactions achieving the same result furthermore taxpayer has identified its entire loan portfolio as held for investment for purposes of sec_475 or not held_for_sale for purposes of sec_475 thus taxpayer implicitly argues that even if it is a dealer_in_securities none of its loan portfolio is subject_to the mark-to-market requirements a taxpayer’s first two arguments whether taxpayer is a dealer_in_securities with respect to taxpayer’s first two arguments that it is not a dealer_in_securities it appears that taxpayer and some of its subsidiaries are in the business of making loans to customers in exchange for notes or other evidence_of_indebtedness it is unclear whether all or some of taxpayer’s subsidiaries have engaged in this activity to the extent that taxpayer or any of its subsidiaries are in the business of originating loans to customers taxpayer and any such subsidiary are dealers in securities and must mark-to-market its securities unless an exception applies see sec_475 in this case there are two relevant exceptions whereby taxpayer or its subsidiaries may not be required to mark-to-market its securities taxpayer or any one of its subsidiaries is not a dealer_in_securities if it engages in no more than a negligible amount of sales of its securities and even if it is a dealer_in_securities taxpayer or any one of its subsidiaries is not required to mark- to-market any security either held for investment or not held_for_sale whether taxpayer or its subsidiaries are eligible for the negligible sales exception since dealer status is determined on an entity-by-entity basis we cannot tell from your submission whether any entity within taxpayer’s corporate group is subject_to the negligible sales exception it appears that during the years in issue taxpayer and its subsidiaries as a whole transferred to remics in excess of loans which represented or greater of the total basis of the debt instruments acquired by taxpayer and its subsidiaries during each of those taxable years nevertheless a particular entity within taxpayer’s corporate group may qualify for the negligible sales exemption if transferred minimal amounts of helocs to the remics furthermore despite the considerable volume of helocs transferred to the remics taxpayer and its subsidiaries would qualify for the negligible sales exception if it did not sell helocs to the remics in this regard taxpayer argues that there is no technical sale of the helocs to the remics because sec_860f treats as nontaxable any transfer of property to a remic in exchange for a regular or residual_interest taxpayer further contends that the true sale since dealer status is separately decided for each entity this determination must be made for each of taxpayer’s subsidiaries tl-n-2296-00 occurs when taxpayer sells the regular interests in the remic to third party investors we disagree with taxpayer’s argument sec_1001 provides that a taxpayer must recognize the entire amount of gain_or_loss resulting from the sale_or_exchange of property except as otherwise provided therefore a transaction may constitute a sale_or_exchange for tax purposes although it is not a taxable transaction the service’s position with respect to transfers to remics as set forth in the proposed_regulations is consistent with this principle particularly prop_reg sec_1_475_b_-3 provides that a taxpayer that expects to contribute mortgages to a remic must treat such assets as held_for_sale unless the taxpayer expects that each of the interests it will receive from the remic in return for the mortgages will be either held for investment or not held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business in addition taxpayer may argue that it entered into an exchange rather than a sale with respect to its transfer of the helocs to the remics see 77_tc_9 explaining that a sale is a transfer of property for money while an exchange is a transfer of property for property although sec_1_475_c_-1 provides an exception to dealer status for taxpayers who have sold no more than a negligible amount of securities the term sale in this context contemplates exchanges particularly in a case where the taxpayer immediately sells for cash the property received in the exchange otherwise taxpayers could qualify for the negligible sales exception by entering into non-cash transactions with their customers we also note that under the uniform commercial code exchanges are treated as sales see u c c providing that price paid pursuant to a sale under u c c may be in money or otherwise the tax_court has cited the uniform commercial code’s definition of sale for the purpose of determining whether a taxpayer has held property primarily_for_sale_to_customers 97_tc_308 n accordingly we conclude that taxpayer and its subsidiaries sold helocs to the remics taxpayer and any one of its subsidiaries however may be eligible for the negligible sales exception depending upon the volume of helocs that each entity sold we reference the proposed_regulations not as litigation authority but as both an interpretation of congressional intent and a convenience to assist you in assessing the hazards of the case the tax_court has explained that although proposed_regulations constitute a body of informed judgment they are accorded no more weight than a litigation position 108_tc_100 quoting 694_f2d_556 ndollar_figure 9th cir tl-n-2296-00 whether taxpayer or its subsidiaries held the helocs for investment or did not hold the helocs for sale sec_475 and b provides that a dealer_in_securities is not required to mark-to-market any security held for investment or any security not held_for_sale a taxpayer is generally required to treat as held_for_sale any securities that it expects to contribute to a remic sec_1_475_b_-1 provides that a security is held for investment or not held_for_sale if it is not held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business as mentioned taxpayer has identified its entire heloc portfolio as held for investment and not primarily for sale and since the remics were not taxpayer’s customers taxpayer did not hold the helocs for sale to customers this determination must be made on an entity-by-entity basis we first address whether the activities of taxpayer and its subsidiaries indicate an intent to hold the helocs primarily for sale in determining whether a taxpayer held an asset primarily_for_sale_to_customers the supreme court of the united_states has explained that the term primarily means of first importance or principally 383_us_569 a taxpayer’s purpose for holding property is based on a number of factors including the frequency and regularity of sales the substantiality of the sales and the amounts of income derived by the taxpayer from its regular business relative to the sales at issue the length of time the assets are held the nature and extent of the taxpayer’s business and the relationship of the assets to that business the purpose for which the assets were acquired and held prior to sale the extent of the taxpayer’s efforts to sell the property by advertizing or otherwise and any improvements made by the taxpayer to the assets guardian industries t c pincite this determination is highly factual in revrul_60_346 1960_2_cb_217 the service addressed whether a bank that originated mortgage loans half of which it sold to financial institutions within three months after the loan origination held the loans primarily_for_sale_to_customers within the meaning of sec_1221 with respect to the loans that it sold the bank agreed to service and collect the outstanding loan balance in return for a fee furthermore the bank did not purchase any loans the service concluded that the taxpayer held the loans primarily_for_sale_to_customers in the ordinary course of it sec_4 prop_reg sec_1_475_b_-3 explains that a taxpayer is only required to treat as held_for_sale those securities that it expects to contribute to a remic in this case since taxpayer and its subsidiaries securitized only a portion of their heloc portfolio during the years in issue it appears that they expected that only a portion or the helocs originated would ever be securitized consequently taxpayer and its subsidiaries are not required to mark-to-market their entire heloc portfolio tl-n-2296-00 trade_or_business reasoning that the taxpayer consistently engaged in the practice converting mortgages into liquid funds for the purpose of making additional loans the loans were made with the intention of selling the mortgages and selling mortgages in this fashion is a customary function of the taxpayer’s banking business the service also noted that the bank sold the loans at or near par_value in this case taxpayer argues that unlike the taxpayer described in revrul_60_346 it decided to securitize the helocs on an ad hoc basis and chose the remic structure as one of several alternative sources of securitizing the helocs characterizing itself as an opportunistic participant in the securitization market taxpayer argues that the helocs were held primarily for investment and not for sale taxpayer in similar fashion to the taxpayer described in revrul_60_346 consistently engaged in the practice of converting a portion of its mortgage portfolio into liquid funds as discussed in revrul_60_346 this is an integral part of the mortgage lending industry your submission also contains references to taxpayer’s board_of directors’ minutes various correspondences and financial statements which indicate that taxpayer contemplated securitizing the helocs in advance for example taxpayer’s annual reports for year sec_1 and discuss anticipated remic securitizations for the following year furthermore taxpayer and its subsidiaries transferred to remics a significant portion of its heloc portfolio at least once during each of years through therefore it appears that taxpayer expected that a portion of its heloc portfolio would be transferred to remics at the time that the loans were originated you submission however does not contain sufficient facts from which we can conclude the taxpayer held the helocs primarily for sale in this regard we have set forth infra further areas of factual development we next address taxpayer’s argument that it did not hold the helocs for sale to customers because the remics were not taxpayer’s customers whether a taxpayer is transacting business with customers is determined on the basis of all relevant facts and circumstances sec_1_475_c_-1 a dealer_in_securities is analogous to a merchant insofar as the dealer purchases securities with the expectation of making a profit not because of a rise in value during the time in which the dealer held the security but because the dealer anticipates that a market of buyers will purchase the securities in excess of their cost 943_f2d_1048 9th cir quoting 16_tc_1026 the profit earned by a dealer therefore represents remuneration for the dealer’s activities as a middle man that performs the usual services of a retailer thus dealers are unlike other sellers of securities insofar as they perform merchandising functions and have a source of supply that is significantly different from that of those to whom they sell kemon t c pincite the dealer’s performance of services in creating this unique source of supply tl-n-2296-00 enables the dealer to mark-up the price of the securities id in contrast parties that do not have customers such as traders or investors depend upon circumstances such as an increase in value or an advantageous purchase in order to sell at a price in excess of cost see wood f 2d pincite2 in this case taxpayer and its subsidiaries created a source of supply by originating the loans that it sold furthermore it appears that taxpayer and its subsidiaries generated profits from the remic transactions from both the servicing fee and from the spread between the interest rate paid on the helocs and the interest rate paid to the purchasers of the remic interests your submission indicates that taxpayer developed a reputation for service and credit quality which allowed it to increase its profitability by issuing remic interests at reduced interest rates accordingly it appears that taxpayer and its subsidiaries generated profits from the remic transactions not by selling appreciated helocs but by generating supply servicing the loans and marketing the quality of its product although further factual development is necessary as set forth infra it appears that taxpayer’s relationship with the remic is comparable to the relationship that the taxpayer in revrul_60_346 had with its customers b taxpayer’s third argument whether tax policy fairness principles should preclude taxpayer from being subject_to sec_475 taxpayer argues that its objective in entering into the remic transactions was to mange its funding base and to provide a varied source of liquidity taxpayer also explains that these goals could have been achieved by using securitization structures other than remics that would have undoubtedly placed taxpayer outside of the scope of sec_475 accordingly taxpayer argues that as a tax policy matter it should not be subject_to sec_475 by virtue of choosing the remic structure in lieu of other securitization transactions that would have accomplished the same business_purpose the supreme court has observed that although taxpayers are free to organize their affairs as they choose once having done so they must accept the tax consequences of that choice whether contemplated or not 417_us_134 if the taxability of a transaction were to depend upon whether there existed alternative forms that the applicable statute did not tax uncertainty would result id quoting 300_us_268 furthermore if taxpayer’s argument in this case were accepted then most if not all taxpayers transferring securities to a remic could avoid the mark-to-market requirements therefore we disagree with taxpayer that notions of tax policy fairness should preclude taxpayer from being subject_to sec_475 tl-n-2296-00 whether taxpayer is entitled to the spread of any sec_481 adjustment that results from marking to market its home equity loan portfolio assuming that taxpayer or any of its subsidiaries are required to mark-to-market a portion of its heloc portfolio we address the manner in which taxpayer should account for any resulting adjustment sec_481 provides that if the taxpayer in computing taxable_income uses a method_of_accounting different from the method under which the taxpayer computed income for the preceding_taxable_year there shall be taken into account in the present year those adjustments which are necessary by reason of the change in method in order to prevent amounts from being duplicated or omitted section c of the omnibus_budget_reconciliation_act_of_1993 act pub_l_no 107_stat_312 1993_3_cb_1 provides that a taxpayer who became a dealer for the taxable_year that includes date merely by virtue of passage of the act and accounted for securities as a dealer under sec_475 on its original tax_return for that year is treated as having changed its method_of_accounting with the consent of the commissioner see holding of revrul_97_39 1997_2_cb_62 accordingly a taxpayer so affected is entitled to take into account any resulting sec_481 adjustments ratably over a 5-year period in this case the taxpayer would not be subject_to sec_475 until a taxable_year subsequent to and not including date consequently the five-year spread period provided under the act is not available and the general rules regarding spread periods apply the general rules applicable to changes in method_of_accounting vary depending upon whether the changed in method is voluntary ie initiated by the taxpayer or involuntary on the basis of the facts presented it is unclear whether the change in method at issue was initiated by taxpayer or the service the rules for voluntary accounting_method changes are found in revproc_97_27 1997_1_cb_680 which under sec_5 a generally provides for a four-year sec_481 spread period for taxpayers that are not under examination as further explained under section a taxpayer that is under examination at the time it applies for a voluntary accounting change may also use the four-year spread period if it meets certain exceptions listed there although it is probable that none of the exceptions apply in the present case this is not certain under the facts presented with respect to changes in method that are involuntary ie not initiated by the taxpayer sec_1_481-1 states that the entire amount of the adjustments required by sec_481 is taken into account for the taxable_year in which the change occurred see notice_98_31 sec_2 1998_1_cb_1165 nevertheless the adjustment required by a may also be spread over several tl-n-2296-00 years see sec_481 sec_1_446-1 and sec_1_481-4 taxpayers that are required to make a method change while under examination however normally receive a shorter spread period than taxpayers requesting method changes prior to being contacted for examination notice_98_31 sec_1 1998_1_cb_1165 notice_98_31 generally sets forth rules for appeals and district_counsel to resolve timing issues including allowing the taxpayer to have longer spread periods case development hazards and other considerations as explained the service determines whether a taxpayer is a dealer_in_securities on any entity-by-entity basis your submission however discusses the securities held by taxpayer’s corporate group as a whole although it appears that taxpayer and some of its subsidiaries should be treated as dealers in securities because they are in the business of making loans to customers in exchange for notes or other evidence_of_indebtedness it is unclear whether all or some of taxpayer’s subsidiaries have engaged in this activity additionally particular entities within taxpayer’s corporate group may qualify for the negligible sales exemption moreover particular entities with taxpayer’s corporate group may have held helocs for investment and not for sale these determinations must be made on an entity-by-entity basis if you were to provide us with specific information in this regard we would be available assist you in making this determination tl-n-2296-00 please call if you have any further questions lon b smith acting associate chief_counsel fip by joel e helke special counsel to associate chief_counsel fip
